Citation Nr: 0700968	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  03-10 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant performed service in the National Guard from 
June 1976 to June 1990.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

In April 2004 and February 2006, the Board remanded the 
appellant's appeal for further evidentiary development.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


REMAND

As noted in the INTRODUCTION above, this appeal was last 
remanded in February 2006, in part, with an instruction to 
the RO to obtain a copy of the Social Security Administration 
(SSA) decision awarding the appellant disability benefits.  
The Board pointed out that while in August 2005 SSA forwarded 
medical records associated with its decision to VA, SSA had 
failed to forward the disability decision.  In February 2006, 
the AMC sought to obtain a copy of the SSA decision awarding 
the appellant disability benefits, as well as other medical 
records relied upon to make the decision other than the 
records which had already been supplied VA.  In the event 
that the decision was not available, a negative reply was 
requested.  Review of the claims file shows that SSA has yet 
to supply VA with a copy of the requested decision, nor has 
it informed VA that such a decision was not available.  
Another remand is therefore required.  Stegall v. West, 11 
Vet. App. 271 (1998).


The February 2006 remand also instructed the RO to notify the 
appellant of the need for him to supply VA with all service 
medical records in his possession.  A February 2006 letter to 
the veteran from the AMC requested these medical records.  
This letter, dated in February 2006, and postmarked in March 
2006, was returned to the AMC as being undeliverable, with no 
forwarding order on file.  The AMC, in September 2006, 
contacted the appellant's representative to inform them that 
several undeliverable letters had been returned; by means of 
this letter the AMC sought to obtain a better address for the 
appellant.  Subsequently, in November 2006 a SSA data 
processing inquiry profile was associated, via facsimile, 
with the record.  This SSA document shows that the 
appellant's address, while in Laconia, New Hampshire (as was 
the appellant's address noted to be as part of the above-
mentioned February 2006 letter), was a street address 
different than the one to which the above-referenced February 
2006 letter was mailed.  

Finally, in the February 2006 remand it was observed that the 
April 2004 remand had included specific instructions that a 
decision review officer (DRO) "must" review all of the 
evidence of record and issue another decision.  The Board 
noted in February 2006 that a DRO had neither reviewed the 
evidence nor issued a decision.  Unfortunately, a DRO 
decision has yet to be issued.   

Therefore, the appeal is REMANDED for the following:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the 
service connection claims on appeal, as 
outlined by the United States Court of 
Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).


2.  The RO should contact the appellant, 
at his most recent address of record (see 
address included as part of the above-
discussed SSA data processing inquiry 
profile), and ask him to supply all 
service medical records in his 
possession.  The RO should also notify 
the appellant that, at this time, the 
claims file does not contain a diagnosis 
of a hearing loss as defined by 38 C.F.R. 
§ 3.385 (2006).  The RO should also 
notify the appellant that his claim will 
be adjudicated without the audiometric 
testing results from his employer, 
without tests conducted at the Norris 
Cotton Building in 1984, and without 
private health care provider treatment 
records dating from 1980 to 1991 unless 
he supplies them.

3.  The RO should again seek to obtain a 
copy of the SSA decision awarding the 
appellant disability benefits and any 
other medical records relied upon to make 
the decision other than those records 
already filed with VA.  If, after making 
reasonable efforts, the RO cannot locate 
such records, the RO must specifically 
document what attempts were made to 
locate the records, and indicate in 
writing that further attempts to locate 
or obtain any government records would be 
futile.  The RO must then:  (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.


4.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the appellant with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA.  38 U.S.C.A. §§ 5100, 5103; 38 
C.F.R. § 3.159.
 
5.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  Stegall.

6.  Thereafter, the RO should have a 
decision review officer review all of the 
evidence of record and prepare a new 
rating decision and readjudicate the 
issues on appeal.  The RO is advised that 
it is to make a determination based on 
the appropriate regulations as well as 
any further changes in the VCAA, and any 
other applicable legal precedent.  If the 
benefit sought on appeal remains in any 
respect denied, the appellant and his 
representative must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.


The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified. 
 The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As this is the third remand, these claims must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


